Case 4:19-cv-00456-JAS Document 1-3 Filed 09/13/19 Page 1 of 45




              EXHIBIT A
    Case 4:19-cv-00456-JAS Document 1-3 Filed 09/13/19 Page 2 of 45

                                                                                                     FII-ED
                                                                                               Gerv Hanison
                                                                                           clenr.   SupgntoR couRT
                                                                                              8l7lZ0l9 l2:31:17 PM
                                                                                           BY: AIANWALKER/St
                                                                                                    DEPUTY

                                                                                          Case No. C?019385?
                                                                                           HON.I.,ESUE MILLER


        #ffi
    AnNElt a-ArulETT'"
       ATTOnNTfi   ATIAW lngrxlBt   lN ?Agl

     lI2O SOUIH    I)OBSON ROAD, SUffE        IIO
         CHANDUR, ARIZONA 85286
           PHoNE (480) 8394600


    Mark W.Arnett
    state Bar No. 11375
     mark @ari zonain$u rancgl aw.co.m
    Attorneys for the Plaintiffs
                                                                IN THE

                                                      Supertsr @ourt
                                                         STATE OF ARIZONA
                                                             PIMA COUNTY



          MAMNGO SOUTH LLC, a limited liability
          cornpany;       TIMOTHY M. STEINIGER, an
          unmanied individual; and GREG
          MARANTZ, an unmarried individual'                                     NO. CV

                                               Plaintiffs,                             COMPLAINT

          vs.
                                                                             GORT NON-MOTOR VEHICLE)

          STATE FARM FIRE AND CASUALTY
          COMPAIIY, a corporation,

                                                Defendaw



I               Plaintiffs allege:
                                                     GENERAL ALLEGATIONS
a               l.         At all times         rnentioned herein, Defendant State Farm Fire and Casualty Company

3    (,.State Farm") was authorized and engaged in the business of insurance in Arizona, Pima Counry'

4               Z.         plaintiff Marango South LLC is a limited liability company registered in Arizona

5    with its principal place of business in Pima County, Arizona-
      Case 4:19-cv-00456-JAS Document 1-3 Filed 09/13/19 Page 3 of 45



     il
     lt

     lt

     il
I                      I             PlaintiffS Timothy M. Steiniger and Greg Marantz are residents of Pima County,
     ll
,-   ll        nrir"nr.
3                      -             pursuant ro A,R.S. $12401(lS), actions against insurance companies may be
     ll
4 ll Urougfrt in any county in which defendant conducts any business.

5    ll                 t.           At all rimes    mentioned herein, the Plaintiffs were insured by State Farm for

6              *r,o*o"l          homeownerrs insurance, as set forth bclow:
     ll
7                       380 S Marango laneTucson AZ ("Marango                House")        P-ollcy 93.B8;,.2,10616
   ll
 E                      ,t7l E Harmony Lane Tucson AZ ("Harmony I House")                   Policy 934T-4129-0
   ll
 I ll                   *91        E Harmony Lane Tucson AZ ("Harmony II House") Policy 93'F;2-C688'7

                        *20        EAmaroso LaneTucson AZ ("Amaroso              House")    Policy g3-GT4Ln-6
10
   ll
11 ll                   f       g20 S Harrison Rd Tucson    AZ ('lHanison   House")          Folicy C3-B2 -Q167

T2 ll                   *51         E Sabrena l-ane Tucson AZ ("Sabrena     House")          Policy g3-83-HL4+2

l3 ll                   U.           All of the residcnces listed in Paragraph   5 above suffered damagefrom a hail storm
      lt
L4 ll on or about September 12,2016.

l5    ll                t.           plaintiffs did not discover the losses until shortly before the second anniversary of

16    ll ,n.       *o,*.
17    ll                t.           Upon discovery of the storm damage, Plaintiffs promptly submitted claims to State

l8        ll   arm for damage to all of the houses listed in Paragraph 5 above.
t9        ll            ,.            ,,u," ,urr   accepted all six claims and created scopes of work for the repair of the
          il
20             ou*us'.
          ll
2l        ll                fO.       plaintiffs let State Farm know of their intention to repair the properties.

22
          ll                ,,        For each of the six houses, the scope of work prepared by State Farm             was


23 ll           in.o*ptrte         and inaccurate'

u ll                        tt.       For each of the six houses, the estimate of the cost of repair prepared by State Farm

25 ll           *u,   less than the amount necessary to complete the repairs.
          il
          lt
          llz
          Case 4:19-cv-00456-JAS Document 1-3 Filed 09/13/19 Page 4 of 45



     il
     lt
     il

     il
     il
I
     il                 tr.       For each of the houses listed in Paragraph 5 above except Hanison House,, State

2 ll       fu*         paid the claim based on its lowball estimate of the replacement cost less a deduction for

3 ll arpr"riu,ion.

4                       tO.       For llanison House, State Farrn paid the replacement cost per its lowball estimate,
     ll
5              fessttre deductible, without withholding any amountfor depreciation.
     ll
6                       15.       plaintiffs submitted scopes of work from a pofing contractor that showed the need
     ll
7 ll fot rnorr comprehensive and accurate estimates to make proper repairs on all six houses.

8
     ll                 16.       State Farm refused to properly- adjust its estimates.

9
     ll                 tt.       Whsh State Farm paid arnounts for,the,claims (exceptfor the Hanison House claim)

10                  included deductions for depreciation, Plaintiffs reminded State Farm that they had replacement
      ll       ""
11    ll oort coverage and asked State Farm how they could obain the held-back depreciation.

LT    ll                tt.       State Farm rold the Plaintiffs that it woutd not be paying the holdback depreciation,

13    ll       ,f"i^ing that an endorsement to tho policies              allowed State Farm to pocket thc holdback

14 ll Orpr.,.iurion amounts               if the property   was not repaired within two years of the date of loss, which

15             orrari",   had already passed.
      ll
16    ll                 tg.      All of the insurance policies   start with the promise to "pay replacement cost without

t7 ll o"ou.rion for depreciation."
18        ll            ,.        While the policies go on to state other requirements regarding replacement cost

19        ll .onrr.Ur, the requirement of repairing and/or replacing the property within
                                                                                         two years is not

20             *"ot"ro        in the main portion of any of the policies.
          ll
2L        ll             ,t.      The language of the main policy forms reasonably leads an insured to believe that

22 ll          tO*     Farm is going ro pay replacement cost without deduction for depreciation without a time

23        ll   ,tt,,   on completion of repairs.

u ll                     *.        The policies for Marango House, Harmony I House, and Amaroso House contain

25        ll un ,noorsement entitted          "ExrRA REPI-ACEMENT cosr covERAGE                      ENDORSEMENT"
          il

          ll
          il
                                                                   r
       Case 4:19-cv-00456-JAS Document 1-3 Filed 09/13/19 Page 5 of 45



      il
      I
      il

      il
I                Thar endorsement deletes the Loss Seslement portion of the main policy, but again
  ll OAaZOZ).
z ll pro1nirr* to pay replacement cost without deduction for depreciation, and similarly does nor

3
      ll
            .ono,n r time limit for completion of repairs in order to recover the depreciation.
4                                  The main poliey language and thc endorsement above reasonably lead an insured
      ll                ".
5
  ll
     ,o Urti."r that State Farm is going to pay replacement cost without deduction for depreciation

6    witfrout limiting such payment to repairs completed within two years from the date of loss.
  ll
7     ll                *.         State Farm clairned the right to enforce a two-year rute on all properties (except the

I  ll
              House) based on yet anothsr endorsement entitled "RENTAL DWELLING                                       -
                ".t**                                                           *EXTRA
 9 ll er'.aENpAToRy END9RSEMENT (Arizona)" which amends the main policy and the

t0 ll orr*"EMENr cosr covERAcE END.R'EMENT.'
11                                 State Farm has claimed the right to pay only the actual cash value and pocket the
       ll               ".
t2 ll ,"*uining               replacement costfor    ieclf   based on tbe   following language:

13     ll                     *hen    the repair or replacement is actually completed, we will pay the
1"4    ll                     rovered addiiional amount you actually and necessarily spend to repair or
r5     ll                     *placo the damaged part of the building, or an amount up to the applicable
t6     ll                     timit of liability shown in the Declarations, whichever is less; and
       il
t7     ll                     fo receive any additional payments on a replacement cost basis, you must
18     ll                     .omplete the actual repair or replacement of the damaged part of the
19     ll                     Uuilding within two years after the date of loss, and notify us within 30 days
20                            *"r  the work has been comPleted-
       ll
2t ll npNrnl DyELLIN6                            AMENDAT9RY END9RSEMENT (Arizona).
                                             -
72
           ll           *.         The two-year limitation in the second part of the tanguage cited above appears to

23         ll   ,rfq   to making claims for "additional payments" on a replacement cost basis beyond the amount

u          ll orieinuily agreed upon, and not the holdback depreciation.
                                    State Farm has claimed that it has the right to pocket rhe replacement cost amounts
25         ll            ".                                                                             not
26         ll una., this hidden and ambiguous endorsement to an endorsement, even though State Farm did
           lt

           il
           il

           il
           ll                                                       +
     Case 4:19-cv-00456-JAS Document 1-3 Filed 09/13/19 Page 6 of 45




1    pay the actual cash value for the repairs until almost two years after the date of, loss, making it

2    virtually impossible for Plaintiffs to recover the replacement cost coverage promised'

3            ZB.    Under Arizona law, State Farm is estopped from applying deadlines in the policy

4    when it would be inequitable to enforce them, whether the inequity was caused by State Farm or

 5   not.

 6          29.     Because State Farm's actual cash value'payments were made,days beforc the two-

 7   year anniversary of the loss, it would be inequitable to enforce,a "lwo years- from the date of loss"

 I   deadline.

 I           30.    Additionally, under Arizona law, State Fhrm cannot enforce a two-year limitation

10   because it failed to pay a proper amount for the actual cash value of the loss.

ll           31.    Plaintiffs asked State Farm for a reasonable time to complete'the repairs in order to

L2   rccoverthe depreciation held back by State Farm-

l3           32'. State Farm refused any additional time to repair or replace,thedamaged pfoperty.
L4           33. Demand has been made upon State Farm to pay benefits pursuantto the insurance
ts    contract and plaintiffs have fully performed each and every act required to be performed by them

16    in accordance with the terms and conditions of the insurance contract.

L7           3.4.    State Farm intentionally rejected portions      of Plaintiffs' claim   and refused to pay

18    and continues to refuse to pay the   full benefits of the insurance contracts to Plaintiffs'   damage,

19           31S.    State Farm has breached and continues to breach its dury          of   good faith and fair

20    dealing owed to Plaintiffs in the following respecb:

2L                   A.      State Farm denied    full benefits under the insurance contracts without a

22                           reasonable basis for denying benefits, with knowledge or reckless

23                           disregard of the lack of a reasonabte basis for denying the benefits;

2A                   B.      State Farm failed in good faith to effectuate prompt, fair, and eguitable

25                           settlements of Plaintiffs' benefi ts;



                                                      5
     Case 4:19-cv-00456-JAS Document 1-3 Filed 09/13/19 Page 7 of 45




1                     C.       State Farm used terms or provisions in the insuranee qontracts that,are

2                              inequitable, misleAding, designed to deceive Plaintiffs, and arc

3                              unconscionable;

4                     D.       State'Farm required unreasonably burdensome,and unnecessary actions of

5                              Plaintiffs to substantiate their claims;

6                     E.        State Fatm. misrepresented coverage by promising "replacement cost

7                              coverage" and led Flaintiffs to believe that they would be paid

8                              replacement cost coverage without deduction fordepreciation;

I                     F.        State Farm interpreted arnbigusuq policy provisions in favor of the:

10                              insuranse ,company to deny the insureds' slaimforbenefits;

1l                    G,        State   Fafii intentisnally failed to provide'the    insureds with the,security

t2                              and protection from calamity'which are the objects of tho insurance

13                              contract.

t4           36.      Plaintiffs are informed and believe and, therefore, allege that Defendant is in breach

15    and continues to be in breach of its duty of good faith and fair dealing owsd to Plaintiffs by other

16    acts or omissions   of which Plaintiffs are presently unaware       .   Plaintiffs will seek leave of Court to

L7    amend this Complaint at such times as Plaintiffs discover the other acts or omissions of Defendant

18    constituting such breach'

19           37   .   As a proximate result of the wrongfut conduct of Defendant, Plaintiffs Timothy M.

20    Steiniger and Greg Marantz have suffered and will continue to suffer anxiety, worry, mental and
                                                                                                general
ZL    emotional distress, out-of-pocket expenses, and other consequential damages, all to their

22    damages,

23            38.     As a result of the acts of Defendant, Plaintiffs are, and shall continue to be, required

u     to employ legal counsel and to incur financial obligation in an amount presently unknown                    to

25    plaintiffs. Plaintiffs   are entitled to recover attorney fees pursuant to A.R.S.       $   l2-341.01.



                                                         6
     Case 4:19-cv-00456-JAS Document 1-3 Filed 09/13/19 Page 8 of 45




1              39.     Thc Defendant has acted and will continue to act in such a wa.y as to justify the
,    award of punitive damages.

3              40.     The Plaintiffs demand     a   jury trialon allcount$ sf this complaint,

4              41,     P1aintiffs' claims     for    damages satisty      the minimum jurisdictional   amount

5    established for   filing this action'

6'             42.     Plaintiffs' claims for damages are such as to quatify for Tier 2 as defined by Rule

7    262(cX3).
                                                       COUNT ONE

                                (BREACH OF CoT.ITRACT - MARANGO HOUSE)

8              41,     All     General Allegations above are incorporated by refercnce as if fully set forth

I    herein.

10             M,      At the time of thc loss, Marango House was owned by'Marango llouse LLC.

11             45.     Flaintiffs Timothy M. Steinigcr and Greg Marantz arc members,flnd equal owners

t2   of Marango House LLC, and therefore they are both insureds under the terms of the Marango
l3   llouse policy.

L4             6.      State Farm has breached its contract          of   insurance on the Marango House, to

15    Plaintiffs' damage.

16             WHEREFORE, Plaintiffs Marango House LLC,Timothy M.Steiniger, and Greg Marantz

t7    pray for judgment against Defendant as follows:

18                      i.        For a just and reasonable amount as actual contract damages for failure to

19                                 provide benefits under the Marango House policy;

20                      ii.        For reasonable attorney fees and costs incurred herein; and

2L                      iii.       For such other and further relief as the Court deems just and proper.




                                                           7
          Case 4:19-cv-00456-JAS Document 1-3 Filed 09/13/19 Page 9 of 45


     ll
     il
     il
     il
     il

     ll                                                            "ouNr
                                                                           rwo
     ll                      *REAcH or rHE DUTv oF GooD FArrH AND FArR DEALING .
                                                               *RANGo       HoUSE)

L
     ll                 *.       Alt   General Allegations: and Count One allegations above are incorporated by
,-   ll                          fully
               reference as if           set   forth herein.
     ll
3    ll                 Ot.      State Farm has breached its duty of good faith and fair'dealing'owed to the insureds

4 ll ,"guroing the Marango House lossr, to Plaintiffs' darnage.

5    ll                 *EREFORE, Plaintiffs Marango HouseLLC,Timothy M.,Steiniger;and Gleg Marantz
     il
6 ll pr.y for judgmentagainstDefendant as follows:

7
      I                             t.    For    a   just ahd reasonable amount as aetual damages for ,failUre to provide
   ll
.8
   ll                                      Uenefits under the Marango House policy;

 I ll                               tt.    For a just and reasonable amount as general damages;

10                                  tii. For punitive          and exemplary damages in ,a just and reasonable amount
      ll
11                                                     to punish Defendant and to deter Defendant and others from
      ll                                   "ppropriate
                                           engaging in similar conduct in the future;
t2    ll
13
      ll                            ,"     For reasonable attorney fees and costs incuned herein; and

14                                         For such other and further relief as the Court deems just and proper.
      ll                            ".
                                                                  .olrNr   TIIREE
      ll
          ll                             TBREACH oF            coNTRAcr - HARMoNY I Housn)
l5                      o,       All     General Allegations above are incorporated by reference as if fully set forth

16        ll   ,"*,".
t7        ll            tO.       Ar   rhe time      of the loss, Harmony I House was owned by Timothy M. Steiniger   and


18        ll   o*,   Maranu.

l9                      tt.       ptaintiffs Timothy M. Steiniger and Greg Marantz are named insureds under the
          ll
20             Huttnonl I House policY.
          ll

          ll
          il


                                                                       '
     Case 4:19-cv-00456-JAS Document 1-3 Filed 09/13/19 Page 10 of 45




1            SZ.      State Farm has breaehsdiits contract of insufance on the Harmony         I House to the

z    ,damage of Timothy .M. Steiniger and'Greg' Marantz.'

3            WHEREFORE, Plaintiffs Timothy M. Steiniger and Greg Marantz pray for judgment

4     ,against Defendant as follows:

t                      i.       For a just'and reasonable amoUnt as.actual contract damages for failure ts

6                               piovide bonefits undgr the llarmony I House.policy;

1                      ii.      For reasonable attorncy fees and costs incurred herein; and

,8                     iii.     For.such other and further relief as the Court deems just and proper.

                                                   COUNT FOUR

                 (BRtsACII OF THE DUTY OT' GOOD FAITII AND FAIR DBALING -
                                                 IIARMONY I HOUSE)

9             53.      All    General Atlegations and Count Three allegations above are incorporated by

10    referencc'as   if rully setforth herein.

11            54,      State Farm has breached its duty of good faith and fair dealing owed to the insureds

T2    regarding the Harmony I House loss to the,damage of Timothy M. Steiniger, and Greg Marantz.
                                                                                  judgment
13            WHEREFORE, Plaintiffs Timothy M. Steiniger and Greg Maranv pt^y for

L4     against Defendant as follows:

15                     i.        For a just and reasonable amount as actual damages for failure to provide

16                               benefits under the Harmony I House policy;

t7                      ii.      For a just and reasonable amount as general damages;

18                      iii.     For punitive and exemplary damages in a just and reasonable amount

19                               &ppropriate   to punish Defendant and to deter Defendant and others from

zo                               engaging in similar conduct in the future;

2l                      iv.      For reasonabte attorney fees and costs incurred herein; and

?2                      v.        For such other and further relief as the Court deems just and proper.


                                                        9
     Case 4:19-cv-00456-JAS Document 1-3 Filed 09/13/19 Page 11 of 45




                                                           COUNT FIVE

                               (BREACH OF CONTRACT - HARMOT{Y                       II   HOUSE)

I             55.       All   General Allegations above are incorporated by reference as          if fully set forth
2    herein

3             56.       At'the time of the loss, Harmony II Housc was owned by Tinothy M, Steiniger and

4,    Greg Marantz.

5             57.       Plaintiffs Timothy M. Steiniger and Greg Marantz are named insureds under the

6     Harmony    lI llouse policy.
7             58.       State Farm has breached its contract of insurance on the Harmony            II   House to the

I     damage   sf Plaintiffs Timothy M. Steiniger, and Greg Marantz.

I             WHEREFORE, Plaintiffs Timothy M, Steiniger and Greg Marantz Pray for judgment

10    against Defendant       as,   follows:

11                      i.           For   a   just and reasonable amount as actual contract damages for failure to

12                                   provide benefits under the Harmony II House policy;

13                      ii.          For reasonable attorney fees and costs incuned herein; and

TA                      iii.         For such other and further relief as the Court deems just and proper.

                                                            coItNT srx
                    (BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING .

                                                      HARMONY II HOUSE)

l5             59. All General Allegations and Count Five allegations above are incorporated by
t6    reference as if   fully   set   forth herein.

L7             60.      State Farm has breached its duty of good faith and fair dealing owed to the insureds

r8    regarding the Harmony II House loss to the damage of Plaintiffs Timothy M. Steiniger, and Greg

r9    Marantz.




                                                               l0
          Case 4:19-cv-00456-JAS Document 1-3 Filed 09/13/19 Page 12 of 45



     il

     lt

     il
     il
1    ll                  IVHEREFORE, Plaintiffs Timothy M. Steiniger and Greg Marantz pray for judgment

2 ll       .rrin*        Defendant as follows:

3    ll                           t.          For a just and reasonable amount as actual damages for failure to provide
     il
4                                              benefits under the Harrnony     II House policy;
     ll
5                                 tt           For a just and reasonable amount as general damages;
     ll
6
     ll                           fff   .      For punitive and exernplary damages in a just and         rsasonab-le arnount

7                                              rppropriate to punish Defendant and to deter Defendant and others from
     ll
                                               tngaging in similar conduct in the future;
8
     ll
9    ll                           t".          For reasonable attorney fees and costs incuned hereint and

10                                r.           For such other and further relief as the Court deems just and proper.
      ll
                                                                   couNr sEvEN
      ll                                                         coNrRAcr - aMARoso Housn)
                                             ,BREAcH oF
      ll
l1    ll                 gf   .   All       General Allegations above are incorporated by reference      as,   if fully   set forth

L2    ll n",",n.

13    ll                 Ur.      Ar the time of the loss, Amaroso House was owned by Timothy M. Steiniger                     and


t4 ll o*, Marantz.
l5                                plaintiffs Timothy M. Steiniger and Greg Marantz are named insureds under                     the
      ll                 ".
16    ll ,.rrn, of the Amaroso House policy'
t7    ll                 &.       State Farm has breached its contract of insurance on the Amaroso House to the

18
      ll
               0...*      of Plaintiffs Timothy M. Steiniger and Greg Marantz.

19        ll             1*EREFORE, Plaintiffs Timothy M, Steiniger and Greg Marantz pray for judgment
2A             .s.irr,   Defendant as foltows:
          ll
2t                                 t.          For   a   just and reasonable amount as actual contract damages for failure to
          ll                                                                            policy;
22
          ll                                   Orovide benefits under the Amaroso House

23        ll                       t,.         For reasonable attorney fees and costs incurred herein; and
          il
          il
          ll                                                            rr
      Case 4:19-cv-00456-JAS Document 1-3 Filed 09/13/19 Page 13 of 45




I                           iii.       For such other and further relief as the Court deems just and proper.

                                                          COUNT EICIIT

                      (BREACH OF THE DUTY OFGOOD FAITH AND FAIR DEALING -
                                                         AMAROSO HOUSE)

2                65.        All     General Altegations and Count Seven allegations ibsve are incorporated by'

3      reference as       if fully   set forrh herein,

4                66.        State Farm has breachedits duty of good faith and fair dealing owed to the insureds

5      regarding the Amaroso flouse loss to the damage of Plaintiffs Timothy M. Steiniger,.and Greg

6      Marantz.

7                WHEREFORE, Timothy                 M. Steiniger and Greg Marantz pray fdr judgment            against

8      Defendant as follows:

I                            i.         For,a just an.d reasonable, amount as actual damages for failuro to provide

10                                      benefie under the Amaroso House policy;

1t                           ii.        For a just and reasonable amount as general damages;

t2                           iii.       For punitive and exemplary damages in a just and reasonable amount

13                                      appropriate to punish Defendant and to deter Defendant and others from

14                                      engaging in similar conduct in the future;

15                           iv.        For reasonable attorney fees and costs incurred herein; and

16     .                     v.         For such other and further relief as the Court deems just and proper.

                                                           COUNT NINE
                                      (BREACH OF CONTRACT - HARRISON HOUSE)

t7               67   .      All     General Allegations above are incorporated by reference as if fully set forth

l8     herein.

19               68.         At the time of the loss, Hanison      House was owned by Timothy M. Steinigcr and

?fr    Greg Marantz.



                                                              t2
     Case 4:19-cv-00456-JAS Document 1-3 Filed 09/13/19 Page 14 of 45




1            69.        Plaintiffs Tirnothy M. Steiniger and Greg Maraatz are Ramed insureds under the

2     terms of tlre Harrison House policy.

3            70.        State Farm has breached its contract of insurance oR the !.Iar,rison House to the

4     damage of Plaintiffs Timothy M. Steiniger and Greg Marantz.

5            WHEREFORE, Plaintiffs Timothy M. Steiniger and Greg Marantz pray for judgmont

6     against Defendant as follows:

7                       i.           For a just and reasonable amount as actual contract damages for failurc to

8                                    provide benefits under the Hanison House policy;

9                       ii.          For reasonable attorney fees and.costs incurred herein; and

10                      iii.         For such other and further relief as the Court deems just and proper,

                                                        COUNT TEN

                 (BREACH OF THE DUTY OF GOOD FAITII AND FAIR DEALING .
                                                    HARRTSON HOUSE)

1l                71.          All   General Allegations and Count Nine allegations above are incorporated by

t2    reference as if   fully   set forth herein.

13                72.          Sate Farm has breached its duty of good faith and fair dealing owed to the

14    insureds regarding the Hanison House loss to the damage of Plaintiffs Timothy M. Steiniger and

15    Greg Marantz.

16            WHEREFORE, Plaintiffs Timothy M. Steiniger and Greg Marantz pray for judgment

t7    against Defendant as follows:

18                      i.           For a just and rcasonable amount as actual damages for failure to provide

r9                                   benefits under the Hanison House policy;

20                      ii.          For a just and reasonable amount as general damages;




                                                           13
     Case 4:19-cv-00456-JAS Document 1-3 Filed 09/13/19 Page 15 of 45




I                       iii.      For punitive and exemplary damages in a just and reasonablo amount

2                                 appropriate to punish Defcndant and to deter Defcndant and others from

3'                                enga$ng in similar conduct in the future;

4                       iv,       For reasonable attorney fees and costs incurred herein; and

t                       v.        For such other and furthcr relief as thc,Court deems just and proper.

                                                       COUnlTELEVEN
                                 (BRBACH OF CONTRACT. SABRENA HOUSE)

6               73,     All    General. Allcgations above aro iRcorporated. by ieference      as'if fully set forth

7     herein.

8               74.     At the time of the Septembor 12,2016, slorm loss, Sabrena House            was owned by

I     Grcg Marantz,

r0              75.     Plaintiff Grog Marantz is'a named insuied under the terms of the,Sabrcna llouse

11    policy.

L2              76.     State Farm has breached iB contract           of insurance on the Sabrena House to the
13    damage of Plaintiff Greg Marantz.

t4              WHEREFORE, Plaintiff Greg Marantz prays for judgment against Defendant ul follows:

t5                      i.         For   a   just and reasonable amount as actual contract damages for failure to

16                                 provide benefits under the Sabrena Housc policy;

t7                      ii.        For reasonabte attorney fees and costs incuned herein; and

18                      iii.       For such other and further relief as the Court deems just and proper.

                                                       COUNT TWELYE

                  (BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING -
                                                      SABRENA HOUSE)

19              77.     All General Atlegations         and Count Eleven allegations above are incorporated by

20    reference as    if fully   set forth herein.



                                                            T4
     Case 4:19-cv-00456-JAS Document 1-3 Filed 09/13/19 Page 16 of 45




1               78.    State Farm has breached its duty of good faith and fair dealing owed to the insured

2     rcgarding the Sabrena House storm loss to the darnage of Plaintiff Greg Marantz.

3               WHEREF'ORE, Plaintiff Greg Marantz prays for judgment against Defendant as follows:

4                      i.      For a just cnd reasonable amount as actual damages for failure to provide

J                              benefits under the Sabrena House policy;

6                      ii,     For ajust and roasonable amount as general damages;

7                      'iii.   For puniti.ve and exemplary damages in a just and reasonable amount

8                              appropriate to punish Defendant and to deter Defendant and others from

9                              engagingin similar conduct in thEfuture;

10                     iv.     For reasonable attorney fees and costs incuned hcrein; and
                   .
1l                     v.      For such gther and further relief as the Court deems just and proper.

                                              COUNM THIRTEEN

                               (BREACTT OF CONTRACIr. SABRENA HOUSE)

12              79.    AII General Allegations above are incorporated by reference     as   if fully   set forth

13    herein.

t4              80.    On or about August 20,2018, the Sabrena House suslained a covered water damags

15    loss,

t6              81.    At the time of the August 20, 2018,   loss, the Sabrena House was owned by Greg

L7    Marantz.

18              82.    Plaintiff Greg Marantz is the named insured under the terms of the Sabrena House

19    policy.

20              83.    State Farm accep ed the claim as a covered loss.

2t              84.    The scope of work prepared by State Farm was inadequate to complete repairs.

22              85.    The estimate of the cost of repair prepared by State Farm was less than required to

23    complete tbe repairs.



                                                     l5
     Case 4:19-cv-00456-JAS Document 1-3 Filed 09/13/19 Page 17 of 45




1            86.       Plaintiff Greg Marantz let State Farm know of his intention to repair the house.

2            87 .      State Farm paid the claim based on its lowball estimate of the replacement cost less

3     a deduction   for depreciation.

4            8S.       State Farm has breached its contract of insurance on the Sabrena House, to the

t     damage of     Plaintiff Greg Marantz by failing to pay and/or      agree   to pay an amount sufficient to

6     complete the covered repairs.

7            WHEREFORE, Plaintiff Gre g Marantz prays for judgment against Defendant                as   follows;

E                      i.         For a just and reasonable amount as actual contract darnages for failure to

9                                 provide benefits under the Sabrena House policy;

t0                     ii.        For reasonable attorney fees and costs incured herein; and

t1                     iii.       For such othor nnd further relief as the Csurt deerns just and proper..

                                                    COUNT FOURTEEN

                  (BREACH OF THE DUrY OF GOOD FAITH AND F'ArR DEALING -
                                                    SABRENA HOUSE)

L2              89.    Atl General Allegations       and Count Thirteen allegations above are incorporated by

13    reference as   if fully   set forth herein,

t4              90.    State Farm has breached its duty of good faith and fair dealing owed to the insured

r5    regarding the Sabrena House water damage loss to the damage of Plainfiff Greg Marantz.

l6              91.    Demand has been made upon State Farm to pay benefits pursuant to thc insurance

t7    contract and Plaintiff has fully performed each and every act required to be performed by him in

l8    accordance with the terms and conditions of the insurance contract.

19              92.    State Farm has intentionally rcjected portions of PlaintiffGreg Marantr's claim and

20    refused   to pay and continues to refuse to pay the full benefits of the insurance contract to           his

2l    damage.




                                                         r6
              Case 4:19-cv-00456-JAS Document 1-3 Filed 09/13/19 Page 18 of 45
    1




I




         I              93.         State Farm has breached and continue, to breach its duty of good raith and fair

         2     dealing owed to Plaintiff in the following respects:

         3                          A.        State Farm denied     full benefits under the insurance contract without   a

         4                                    reasonable basis for denying benefits, with knowledgc or reckless

         5                                    disrcgard of the lack of a reasonable basis for denying the benefits;

         6                           B.       Stater Farm   failed'in good faith to,effectuate a prompt, fair, and equitable

         7                                    settl ement   of PlaintifFs benefi ts;,

         8                           C.       State Farm intentionally failed to provide the insured with the security and

         I                                    protection from calamity wh-ich are the objecrs of the insurance contiaof.

        10              94.         Plaintiff is informed.and believes and, therefore, alleges that Defendant is in breash

        l1     and continues to be in breach of its dury of good faith and fair dealing owed to Plaintiff by other

        y2     acts or omissions        of which Plaintiff is presently unaware. Plaintiff will       seek leave of Court to

        :13    amend this Complaint at such tirnes as Plaintiff disoovers the othet acts or omissions of Defendaht

        L4     constituting such breach.

        15              95.          As a proximate result of thewrongful conductof Defendant,FlaintiffGreg Marantz

        l6     has suffered and        will   continue to suffer anxiety, worry, mental and emotional distress, out-of-

        t7     pocket expenses, and other consequential damages, all to his general damages.

        l8              96.         As a result of the acts of Defendant, Plaintiff Greg Marantz is, and shall continue

        l9     to be, required to employ legal counsel and to incur financial obligation in an amount presently
        20     unknown to          him. Plaintiff Greg Marantz is entitled to recover attorney fees pursuant to A.R.S.
        2l     $   12-341.0r   .


        22              n.          The Defendant has acted and will continus to act in such a way as to justify the

        23     award of punitive damages.

        u                WHEREFORE, Plaintiff Greg Marantz prays for judgment against Defendant as follows:




                                                                        t7
         Case 4:19-cv-00456-JAS Document 1-3 Filed 09/13/19 Page 19 of 45
q




    I                i.     For   a   just and reasonable amount as actual damages for failure to provide

    2                       benefits under the Sabrena House policy;

    3                ii.    For a just and reasonable amount as general darnagcs;

    4                iii.   For punitive and excmplary damages in a just and reasonable amount

    5                       appropriate to punish Defendant and to deter Defendant and others from

    6                       engaging in similar conduct in the future;

    7                iv.    For reasonable attorney fees and costs incurred herein; and

    8                v.     For such other and further relief as the Cogn deems just and proper.

    9             DATED this 7'h day of August,2019.

    10                                                        ARNETT&ANNE'TT
    u                                                         /s/ Mark W. Arnett (#011375)
                                                                                               ll0
    t2                                                        1120 South Dobson Road'Suite
    t3                                                        Chandler, Arizona 85286
    t4                                                        Attorneys for the Plaintiffs




                                                      l8
Case 4:19-cv-00456-JAS Document 1-3 Filed 09/13/19 Page 20 of 45




                E,XHIBIT B
                     Case 4:19-cv-00456-JAS Document 1-3 Filed 09/13/19 Page 21 of 45
            I                                                        I
                                                                     I
       _t
       4

                                                                                  STATE OF ARIZONA
                Person/Attorney Filing: Mark W Arnett
                Mailing Address: I120 S Dobson Rd., Suite I l0                   oEpi.-or lNsuRANcE
                City, State , Zip Qode: Chandler , AZ 85286                              AU6 13    2019
                Phone Number: (480) 839-4600                                                              4,.
                E.Mail Address: mark@arizonainsurancelaw.com
                [ ] Representing Self, Without an Attorney                        SERVICE OF
                (If Anorney) State Bar Number;01l37s,Issuing State: AZ

                                 IN THE SUPEzuOR COURT OF TTM STATE OF ARIZONA
                                       IN AND FOR THE COUNTY OF PIMA

                 Marango South LLC, et al.
                 Plaintiff(s),                                            Case   No.   C20193857
                 v.
                 State Farm Fire and Casualty                             SUMMONS
                 Company
                                                                          HON. LESLIE MILLER
                 Defendant(s).
                To:State Farm Fire and

                 WARNING: THIS AN OFFICIAL DOCUMENT FROM THE COURT THAT
                 AT'FECTS YOUR RIGHTS. READ THIS SUMMONS CARAFTJTLY. IT'YOU DO
                 NOT UNDERSTAND IT, CONTACT AN ATTORI\IEY FOR LEGAL ADVICE.

                 L   A lawsuit has been filed against you. A copy of the lawsuit and other court papers were
                     seryed on you with this Summons.

                 2. If you do not want a judgment taken against you without your input, you must file an
                     Answer in writing with the Court, and you must pay the required filing fee. To file your

                                                                 cally     yo ur Answer through one


                     Mail a copy of the Answer to the other party, the Plaintiff, at the address listed on the top
                     of ttris Summons.
                     Note: If you do not file electronically you will not have electonic   &ccess to the documents
                     in this case.

                 3. If this Summons and the other court papers were served on you within     the State of
                     Arizona, your Answer must be fited within TWENTY          (20) CALENDAR DAYS from the
p                    date of service, not counting the day of service. If this Summons and the other court papers
                     were served on you ougide the State of Arizona, your Answer must be filed within
I
o
                     THIRTY (30) CALENDAR DAYS from the date of service, not counting the day of
osIt
                     service.
I
 IE
 R
 H
                   Case 4:19-cv-00456-JAS Document 1-3 Filed 09/13/19 Page 22 of 45
          /
     i;




                     Itequests llor reasonable acconrnroelation for pet:sons rryith disabilities must be tnade to
              the court by partics at loast 3 work'ing dpys in advatrce of a scheduled ctltrrt ,proceeding.


                      GIVEN under my hand and tlre $eal o1'the Superior Court o'f the State o{'Ariz,ona in
              and tlor the County of PIMA



                                       SIGNED AND SF,AI,F,D T'his Date; tJ/7/2019

                                       Cary Harrison
                                       Clo:k of the Strperior (irurt

                                       Bv:   n l..A'\: \V;\l.KLll.l ls/
                                                   Deput:y Clurk




I
xt

;
6
o
o
l
ao

o
:
(A




6                                                                         2
                          Case 4:19-cv-00456-JAS Document 1-3 Filed 09/13/19 Page 23 of 45
     v                                                                                                                       }.II.ED
                                                                                                                            Hanison


         In the Superior Court of thc State of Arizona                                                                8/7120191231;17 lrM

         In rnd For the County 6g Pima                                                                             BY:   AIAN WALKR/S/
                                                                                                                            r)EPTNY

         Case Number                                                                                             case No, c20193857
                                                                                                                  HON. LESLIE   MILLM

         CIVIL COVER SHEET. NEW FILING ONLY
                            (Please Type or Print)


         Plaintiffs Attorney Mark W Arnett

         Attomey BarNumber              0l1375' AZ
         Plaintiffs Name(s): (List all)                                        Plaintiffs Address:
         Mranso South                     LLC                                   1820      S. Fhrriso n Road. Tucson AA
                                                                                85748


         (List additional plaintiffs on page two and/or attach   a separate sheet).


         Defendant's Name(s): (List          All)   State Farm Fi re and Casualt v                     Cormanv


         (List additional defendants on page 'tu'o and/or attach a soparate sheet)


                                                            NAfuRE Or ACTIqN
                   (Place an '3X" next to the one case category that most accurately describes your primary case.)


                                         lnjury
                   Damage
            Wrongful Death
                                                                                CONTRACTS:
                                                                                f]E**t (Op.n or Stated)
                ligence                                                                             Note
                    Liability       -   Asbestos                                      oreclosure
                    Liability       -   Tobacco
                    Liabi   I   ity -   Toxic/Other
                          Tort                                                             Contract (i.e. Breach of Contract)
                        Damage                                                               Proceeds-Sale
                  Malpractice
                       - Other professional
                 ises   Liability

                  (specis) lnsurance Bad Faith
b                                                                                              Domain/Condemnqtion
*                                                                                              Actions (Forcible and Special Detainers)
tI                       M.D.                                                                 ofName
!                        D.O                                                                    of Judgment
$                                                                                             Judgment
&                                                                                       iet Title
n
n

         June 7, 201 8                                                Page I                                             AOCCVI0F-0701r     8
                          Case 4:19-cv-00456-JAS Document 1-3 Filed 09/13/19 Page 24 of 45

     J
                                                                                         Tenant Dispute- Other
                     Challenge                                                             of Factual Innocence (A.R.S. $12-771)
                    Employer Sanction Action (A.R.S. 523-212)                              of Factual Improper Parly Status
                       against Workplace Harassmcnt                                        Adult(A.R.S. $46451)
                         against Harassment                                            Judgment
                 ilPenalty                                                      Structured Settlement (A.R.S. $ I 2-290 l)
                    Rights (Not General Stream Adjudication)                              Conservatorships (State Bar)
                  Property                                                                    Practice of Law (State Bar)
                     Action against Lower Courts                                             Deposition for Foreign Jurisdiction
             (See lower court appeel cover sheet in Maricopa)                          Afiendance of Prisoner
         fllmmigration Enforcement Challenge (A.R. S. $ $ l'50   l,                        of Discontinuance
         t-502, I t-t05t)                                                               Deposition for Foreign Jurisdiotion
                                                                                         Domain-Light RailOnly
         UNCLASSTTIED CIVIL:                                                                  Automobile Only
         LlAdministrative Review                                                         Birth Ccrtificate (A.R. S. $36-333,03)
              (See lower court appeal cover sheet in Maricopa)                               Dispute. Discrirnination
         flr*    Appeal                                                                      Dispute-Other
         (All other tax matters must be filed in the AZ Tax Court)               erified Rule 45.2 Petition
         fiDectaratory Judgment                                                       (Speciff)
         fluabeas Corpus


                                        RVLE26.2 PISC9JERY rIEB,9R              AMouNr PI:EADED:
          (State the amount in congoversy pleaded or place an    'X'
                                                                  next to the discovery tier to which the pleadings allege the case
                                                      would belong under Rule 26.2.)


         EAmount Pleaded                                   ntiert              Erier? [tierg

         n Temporary Restraining Order                 Provisional Remedy                   osc          f]Election Challenge
         tr   Employer Sanction                             (Specif)


                                             COMMERCIAL COURT (Mglicona Countv-Onlvl
         fJ    fUis case is eligible for the commercial court under Rule 8.1, and plaintiffrequests assignment of this case to the
         commercial court. More information on the commercial court, including the most resent fotms, are available on the court's
         website at hltps://www.suoeriorcourt.ntaricopa'qov/commercial-courl/.



         Additional Plainti ff(s)
         Ti not hv M St  einiser. 1820 S. lhr rison Road. Tucson AZ 857 48
         Gree Iv[ r ant z. I 820 S Fhr rison Road. Tucson PA 85748
         Additional Defendant(s)
E
I
g

?
i
tB
r
t
R
$r
         June 7, 201 8                                                Page 2                                       AOCCVI0F-0701l8
                  Case 4:19-cv-00456-JAS Document 1-3 Filed 09/13/19 Page 25 of 45

    Ll



                                                         Anachment Page              1 (of I             )
         To Civil Cover         Sheet                       --,                      ,   -
          AIIOnlfEI         INFOn}lArrONs
          ATTORNEY          FILINGI
          Mark W Arnett
          Bar Nunber: 011375r Issuing Etatel Az
          Law Firn: Arnett & Arnett, PC
          Addrese: 1120 S Dobson Rd., Suite 110

          Chand1er, Az 85285
          Telephone Nurnberr (480) 839-4500
          EnraLl ; mark€arlzonainsurancelaw'com



                             LISII:
          ATTACEED DOCltl'lEt8fS
          Summong - Defendant #1
          CourplaLnt




!
It
t
!o
a

$
r
R                                                                                                                                undcr pcnrlty of   prjury,
          lf   thc itcm rhar rhis Aurchmenr conccms is madc undcr penatty of perjury. atl statements in this Attechmenl arc mada
$
                        Case 4:19-cv-00456-JAS Document 1-3 Filed 09/13/19 Page 26 of 45
          ,
                                                                                                               Hl.Ell
                                                                                                          Garv Hurison
                                                                                                   ct-snx. SupERtoR c.ouRr
                                                                                                         gnn0lg
      PrnsoN/ArroRNev Fn tNa: Mark W Arnett                                                                       l2:31:17 PM

      MnrlrucAponess: I120 S Dobson Rd., Suite I l0                                                BY: AIAN WAI,KER/S/
                                                                                                              DNPUTY
      Ctty, SraTE, Zrp Cooe: Chandler, AZ 85286
                                                                                                  Case   No. C20193857
      PHoNeNuvann: (480) 839-4600                                                                  HON. TESLIE MTLLER
      E-MIL AppRrss : mark@ arizonainsurancelaw.com
      I E ] RnpnrsENTtNc Srtr,        Wrsour    AN ATToRNEY
      (Ir ArronNev) Srerr BaR NuraeBn: 0l 1375,Issuing State: AZ



                                      ARIZONA SUPERIOR COURT, PIMA COUNTY

      Marango South LLC, et al.
      Plaintiff(s),

      V                                                                       CASE N.O:


      State Farm Fire and Casualty                                       RULE 102(a) FASTAR CERTIITICATE
      Company
      Defendant(s).



                   The undersigned certi{ies that he or she knows ttre eligibility criteria set by FASTAR Rule l0l(b)

      and ccrtifics that this case:


      (NOTE          - yOU MUST CHECK ONE OF THE BOXES BELOW OR TIIE                                      CLERK WILL
      NOT ACCEPT THIS FORM.)

              fl   OOBS meet the eligibility criteria established by Rule 101(b); or


              [l   DOf,S NOT meet the eligibility criteria established by Rule l0l(b).




b
      Dated:
$
tf
6Fo
                                                        Mark W Arnett /s/
$                                                                      SIGNATURE
I
c
t
Case 4:19-cv-00456-JAS Document 1-3 Filed 09/13/19 Page 27 of 45




                                     illll llllllll ffi llllil lillil llilll l[
                                    ?01,3 B tqn 0000 9?qa 5?h0




                                          sJ.tI! FARM FIRE AND CA5UALTY COMpANy
                                            c/o coRpoRATtoN senvrce coupar.ty
                                              8825 North 23rd Avbnue, Suite 100
                                                                             ',r'
                                                     pxoe r,rrx, a2 ssozi' ,. .     ,
    Case 4:19-cv-00456-JAS Document 1-3 Filed 09/13/19 Page 28 of 45

                                                                                              FII-ED
                                                                                         Gary Hrnison
                                                                                     CLERK. SUPERIOR COI.'RT
                                                                                        8n2019 l2:31:l? PM
                                                                                     BY: ALANWALKER/S'
                                                                                            DEPIITY

                                                                                  Case No. C20t93857
                                                                                     HON. LESLIEMILLER


                 #ffi                E
       ATtgBr{trfrATrAW   llgrHlF   lN
     ll20 soulH
              DoBSoN R0A0, surru         ll0
         CHANDIIR, ARIZONA 85286
          PH0NE (480) 8394600


     Mark W. Arnett
     Statc Bar No. 11375
     mark @ari zonainsu la0cgl aut cpm
     Attorneys for the Plaintiffs
                                                           IN THE

                                                 Supertor @ourt
                                                    STATE OF ARIZONA
                                                        PIMA COUNTY



          MARANGO SOIJTH LLC, a limited liability
          company; TIMOTHY M. STEINIGER, an
          unmanied individual; and GREG
          MARANTZ, an unmaried individual,                              NO. CV

                                          Plaintiffs,                          COMPT,AINT

          vs.                                                         croRT NoN-MOTOR VEHICLE)

          STATE FARM FIRE AND CASUALTY
          COMPAI.IY, a corporation,

                                          Defendant.




I               Plaintiffs allege:

                                                GENERAL ALLEGATIONS

2               t.        At all times mentioned herein, Defendant State Farm Fire   and Casualty Company

3    ("Skte Farm") was authorized and engaged in the business of insurance in Arizona, Pima County.

4               2.        Plaintiff Marango South LLC is a limited liability company registered in Arizona

5    with its principal place of business in Pima County, Arizona.
     Case 4:19-cv-00456-JAS Document 1-3 Filed 09/13/19 Page 29 of 45




1            3.        Plaintiffs Timothy M. Steiniger and Greg Marantz are residents of Pima County,

2     Arizona.

3            4.        Pursuant to A.R.S. $12401(18), actions against insurance companics may be

4     brought in any county in which defendant conducts any business.

5            5.        At all times mentioned    herein, the Plaintiffs were insured by State Farm for

6     residential homeowner's insurance, as set forth below:

7            380 S Marango Lane Tucson AZ ("Marango           House")        Policy 93-F,8-27066

E            g87l EHarmony       Lane Tucson   AZ ("Harmony I House") Policy 93-GT4l29-0

9            9891 E Harmony l-ane Tucson AZ("H.armony II House") Policy 93-82-C688-7

t0           9820 E Amaroso l-ane Tucson AZ ("Amaroso           House")       Policy 9S'GT4ln'6

11           1820 S l,Iarrison Rd Tucson               House") Policy C3-BI2.A'IG1
                                            AZ ("Hanison

t2           9851 E Sabrsna Lane Tucson AZ ("Sabrena House") Policy 93-83-H7+2

13           6. All of the residences listed in Paragraph 5 above suffered damagefrom a hail storm
L4    on or about September 12,2016.

15           7   .     Plaintiffs did not discover the losses until shortly before the second anniversary of

16    the storm.

t7           8.        Upon discovery of the storm damage, Plaintiffs promptly submitted claims to State

18    Farm for damage to all of the houses listed in Paragraph 5 above.

t9           g,        Statc Farm accepted all six claims and created scopes of work for the repair of the

20    damage.

2t            10.      Plaintiffs let State Farm know of their intention to repair the properties.

22            ll.      For each of the six houses, the scope of work prepared by State Farm             was

23    incomplete and inaccurate.

u                12.   For each of the six houses, the estimate of the cost of repair prepared by State Farm

25    was less than the amount necessary to complete the repairs.



                                                      2
     Case 4:19-cv-00456-JAS Document 1-3 Filed 09/13/19 Page 30 of 45



     il
     il
     il

     lt
1
     ll                 tr.     For each of the houses listed in Paragraph 5 abovo except Hanison House, State

2              *-      paid the claim based on its lowball estimate of the replacement cost less a deduction for
     ll
3    ll depreciation.

4    ll                 tr.     For Hanison Housc, State Farm paid the replacement cost per its lowball estimate,

5
     ll
               t.*   the deductible, without withholding any nmount for depreciation.

 6
     ll                 tt.     Plaintiffs submitted scopes of work from a noofing contractor that showed the need

 7   ll ,o,          *op   comprehensive and accurats estimates to make proper repairs on all six houses.

 8 ll                   tu.     Stato Fnrm refused to properly adjust its estimates.

 I llil                 tt.     When State Farm paid amounts for the claims (exccptfor the Hanison House claim)

r0 ll ,f,"t included deductions for depreciation, Plaintiffs reminded             State Farm that they had replacement

11             *"    coverage and asked State Farm how they could obtain the held-back depreciation.
      ll
t2    ll                tt.     State Farm told the Plaintiffs that it would not be paying the holdback depreciation,

l3 ll ctaiming that an endorsement to the policies allowed State Farm to pocket the                           holdback

t4 ll arprrriurion             amounts   if   the property was not repaired within two years of the date of loss, which

      ll or.arin, had already
15                            passed.

t6                       tt.    All of the insurance policies   start with the promise to "pay replacement cost without
      ll
t7             deduction for depreciation."
      ll
18
      ll                tO.      While the policies go on to stete other requirements regarding replacement cost

19    ll .on.r.Ur, the requirement of repairing and/or replacing the property
                                                                              within two years is not

20             .."oinuo in the main portion of any of the policies.
          ll
2T        ll             ,t.     The language of the main policy forms reasonably leads an insured to believe that

22        ll   to,,    Farm is going ro pay replacement cost without deduction for depreciation without a time

23             t,*t,   on completion of repairs.
          l[
u ll                     ,r.     The policies for Marango House, Harmony I House, and Amaroso House contain

25        ll                       entitled *EXTRA REPL-ACEMENT COST COVERACE ENDORSEMENT"
               "n "ndorsement

          il,
          il
     Case 4:19-cv-00456-JAS Document 1-3 Filed 09/13/19 Page 31 of 45




I     (FE-8702). That endorsement deletes the Loss Settlement portion of the main policy, but again

2     promises to pay reptacement cost without deduction for dcpreciation, and similarly does not

3     contain a time limit for completion of repairs in order to recover the depreciation.

4             23.     The main policy language and thc endorscment above reasonably lead an insured'

5     to believe that State Farm is going to pay replacement cost without deduction for depreciation
6     without limiting such payment to repairs completed within two years from the date of loss'

7            V+,      State Farm claimed the right to enforce a two-year rule on all properties (except the

E     Hanison House) based on yet another endorsement entitled "RENTAL DWELLING
I     AMENDATORY ENDORSEMENT (Arizona)" which amends the main policy and the'EXTRA

l0    REPLACEMENT COST COVERAGE ENDORSEMENT,''

11            25.     State Farm has claimed the right to pay only the actual cash value and pocket thc

12    remaining replacement costfor itsclf based on the following language:

13                When the repair or replacement is actually completed, we will pay the
t4                covered additional amount you actually and necessarily spend to repair or
l5                replacc the damaged pa.rt of the building, or an amount up to thc applicable
t6                limit of liability shown in the Declarations, whichever is lessi and

T7                To receive any additional payments on a replacement cost basis, you must
18                complete the actual repair or replacement of the damaged part of the
19                building within two years after the date of loss, and notify us within 30 days
2g                after the work has been comPleted.

2t    RENTAL DV/ELLING              AMENDATORY ENDORSEMENT (Arizona).
                                -
12            26.     The two-year limitation in the sccond part of the language cited above appears to

23    refer to making claims for "additional payments" on a replacement cost basis beyond the amount

u     originally agreed upon, and not the holdback depreciation.

25            n   .   State Farm has claimed that   it   has the   right to pocket the replacement cost amounts

26    under this hidden and ambiguous endorsement to an endorsement, even though State Farm did not




                                                     4
      Case 4:19-cv-00456-JAS Document 1-3 Filed 09/13/19 Page 32 of 45



     il

     il
     lt

     il

1    ll    puy,t,        actual cash value for the repairs until almost two years after the date of loss, making it

2 ll uirtu"ffy impossible for Plaintiffs to recovsr the replacement cost coverage promised.

3    ll                  ,*.         Under Arizona law, State Farm is estopped from applying deadlines in the policy
     il
4 ll wnen it woutd bc inequitable to enforce them, whether the inequity was caused by State Farm or

5    ll*,
6                        ,.          Because State Farm's actual cash value payments were made days before the two-
     ll
7                                      of ttre loss, it would be inequitable to enforce a "rwo ytars from the date of loss"

I    ll        :".r;:r:versary
9
     ll                  ,0.         Additionally, under Arizona law, State Farm eannot enforce a two.year limitation

10             Ur.uurc it failed to pay a proper amount for the actual cash value of the loss.
      ll
11    ll                 I   f   .   Plaintiffs asked State Farm for a reas-onable time to complete the repairs in order to

L2 ll          ,r.o"r,   the depreciation held back by State Farm-

13    ll                 tt.         State Farm refused any additional time to repair or replace the damaged property.

L4                       ,r.         Demand has been made upon State Farm to pay benefits pursuant to the insurance
      ll
15    ll       .on*",        and Plaintiffs have   fully performed   each and every act required to be performed by them

16    ll ,n                          with the terms and conditions of the insurance contract.
                  """ordance
L7                       ,-.         State Farm intentionally rejected portions     of Plaintiffs' claim and refused to    Pay
      ll
                                                                                    to Plaintiffs' damage'
18    ll anO continues to refuse to pay the full benefits of the insurance con$acts
19    ll                 ,t.         State Farm has breached and continues to breach its duty        of good faith     and fair

20        ll o.rrin* owed to Plaintiffs in the following respecb:

2t        ll                         o.      State Farm denied   full benefits under the insurance contracts without a

22                                           reasonable basis for denying benefits, with knowledge or reckless
          ll
23                                           Oisregard of the lack of a reasonabte basis   for denying the benefits;
          ll
u                                     t.     State Farm failed in good faith to effectuate prompt, fair, and equitable
          ll
25                                           settlements of Plaintiffs' benefits;
          ll
          ll,
          il
     Case 4:19-cv-00456-JAS Document 1-3 Filed 09/13/19 Page 33 of 45




1                     C.       State Farm used terms or provisions in the insurance contracts that,are

2                              incquitable, misleading, designed to deceive Plaintiffs, and are

3                              unconscionable;

4                     D.       State Farm required unreasonably burdensome and unnecessary actions          of

5                              Plaintiffs to substantiate their claims;

6                     E.        State Farm misrepresented coverage by promising "replacement cost

7                              coverage" and led Plaintiffs to believe that they would be paid

8                               replacement cost eoverage without deduction for depreciation;

9                     F.        State Farm interpreted ambiguous policy provisions in favor of the

10                              insurance company to deny the insureds' slaim for benefits;

1l                    G.        Statc Farm intentionally failed to.provide the insureds with the security

T2                              and proteCtion from calamity which are the objects of the insurance

13                              contract,

t4           36.      Plaintiffs are informed and believe and, therefore, allege that Defendant is in breach

15    and continues to be in breach of its duty of good faith and fair dealing owed to Plaintiffs by other

16    acts or omissions of which Plaintiffs arc presently unaware. Plaintiffs     will   seek leave of Court to

17    amend this Complaint at such times as Plaintiffs discover the other acts or omissions of Defendant

18    constituting such breach.

19           37   .   As a proximate result of the wrongfut conduct of Defendant, Plaintiffs Timothy M.

20    Steiniger and Greg Marantz have suffered and will continue to suffer anxiety, worry, mental and

2l    ernotional distress, ourof-pocket expenses, and other consequential damages, all to their general

22    damages,

23            38.     As a result of the acts of Defendant, Plaintiffs are, and shall continue to be, required

u     to employ legal counsel and to incur financial obligation in an amount presently unknown to
25    plaintiffs. Plaintiffs   are entitled to recover attorney fees pursuant to A.R.S.   $   l2-341.01.



                                                       6
     Case 4:19-cv-00456-JAS Document 1-3 Filed 09/13/19 Page 34 of 45




1              39.     The Defendant has acted and will continue to act in such a way as to justify the

2    award of punitive damages.

3              40.     The Plaintiffs demand ajury trialon all counts of this complaint,

4              41,     Plaintiffs' claims for damages satisfy the minimum jurisdictional              amount

5    established for   filing this action.

6,             42,     Plalntiffs' claims for damages are such as to qualify for Tier 2 as defined by Rule

7    262(cX3).
                                                 COUNT ONE
                              (BREACH OF COI{TRACT - MARANGO HOUSE}

8              41,     All General Allegations   above are incorporated by reference as    if fully   set forth

I    herein.

10             &,      At thc time of the loss, Marango House was owned by Marango House LLC.

11             45.     Plaintiffs Timothy M. Steinigor and Greg Marantz are members and equal owners

t2   of Marango Housc LLC, and therefore they are both insureds under the terms of the Marango
t3    llouse policy.

L4             6.      Sate Farm has breached its contract of insurance on the Marango House, to

15    Plaintiffs' damage.

r6             WHEREFORE, Plaintiffs Marango House LLC,Timothy M.Steiniger, and Greg Marang

17    pray for judgment against Defendant as follows:

t8                     i.      For a just and reasonable amount as actual contract damages for failure to

19                             provide benefits under the Marango House policy;

20                     ii.     For reasonable attorney fees and costs incurred herein; and

21                     iii.    For such other and further relief as the Court deems just and proper.




                                                     7
       Case 4:19-cv-00456-JAS Document 1-3 Filed 09/13/19 Page 35 of 45


      il
      il
      tl
      tl
      lt
      il

      ll                                                                  rwo
                                                       "ouNr
      ll                    ,BREAcH         orrnn DUry or cool FAtrH AND FArR DEALINc'
                                                              **ANGo
L
      ll               t.         All
                                                                           Housn)
                                        General Allegations and Count One allegations above are incorporated by
      ll
2               reference as if   fully   set forth herein.
      ll
3                      Ot.        State Farm has breached its duty of good faith and     fair dealing owed to the insureds
      ll
4 ll reearOing the Marango House loss, to Plaintiffs' damagc.

5                       *EREFORE, Plaintiffs Marango House LLC,Timothy M. Steiniger, and Greg Marantz
      ll
6 ll pruy for judgment against Defendant as follows:

7      ll                            t.    For   a   just and reasonable amount as actual damages for failure to provide
       il
E                                          Uenefits under the Marango Housc policy;
       ll
9                                    tt.   For   a   just and reasonable amount as generat damages;
       ll
                                     tii. For punitive and exemplary damages in a just           and reasonable amount
10
       ll
11                                                      to punish Defendant and to deter Defendant and others from
       ll                                  "ppropriate
t2                                                   in similar conduct in the future;
       ll                                  "ngaging
13     ll                            iu.   For reasonable attorney fees and costs incuned herein; and

14                                          For such othcr and further relief as the Court deems just and proper.
       ll                            ".
                                                                          TITREE
       ll                                                     "ouNr
       ll                                 IBREAcH        oF coltrRAcr - HARMoNY I Housn)
l5         ll           *.         All General Atlegations above are incorporated by        reference as   if fully   set forth

r6 ll r,"rrin.
t7         ll           ta.        At rhe time of the loss, Harmony I House was owned by Timothy M. Steiniger              and


18         ll   o**   Maranu.

19         il           t,.        Plaintiffs Timothy M. Steiniger and Greg Marantz are named insureds under the
           il
?r0             Harmonf I House PolicY.
           ll
           il
           ll                                                         s
          Case 4:19-cv-00456-JAS Document 1-3 Filed 09/13/19 Page 36 of 45



     il

     It
     il

     il
     il
1    ll                 SZ. State Farm has breached:its contract of insurance on the Harmony I House to thc
2 ll           o"r.r.   of Timothy M. Steiniger and Greg Marantz.

3                       *EREFORE, Plaintiffs Timothy M. Steiniger                and Greg Marantz Pray for judgment
     ll
4 ll aeainst Defendant as follows:

5                                t.        For.a just and reasonable amounr as actual contract damages for failure to
     ll
6                                          nrovide benefits under the Harmony I House policy;
     ll
7    ll                          ii.       For reasonable attorney fees and'costs incured herein; and

8                                ttt       For such other and further relief as the Court deems just and proper.
      ll
                                                               COUNT FOUR

      ll                     tREAcH oF rHE DUry oF cooD FAIrtr                     AND FAIR DEALING -

                                                                       I   Hous')
I
      ll                tr.      All
                                                             "ARMoNY
                                       General Allegations and Count Three allegations above are incorporated by
      ll
10             reference as if   fully   set forth herein.
      ll
11                      *.       State Farm has breached its duty of good faith and    fair dealing owed to the insureds
      ll
t2 ll regarding the Harmony I House loss to the damage                     of Timothy M. Steiniger, and Greg Marantz.

13        ll            *HEREFORE, plaintiffs Timothy M. Steiniger and Greg Maranv'                  pray   for judgment
          I
L4 ll against Defendant as follows:

15        ll                     r.        For a just and reasonable amount as actual damages for failure to provide
          il
l6                                         tenefits under the Harmony I House policy;
          il
t7
          ll                     ,t.        For a just and reasonable amount as general damages;

                                 lii.       For punitive and exemplary damages in a just and reasonable amount
18
          fl
19                                                      to punish Defendant and to deter Defendant and others from
          ll                                "ppropriate
20                                          tngaging in similar conduct in the future;
          ll
2t        ll                      ,".       For reasonabte attorney fees and costs incuned herein; and
          il
?2                                          For such other and further relief as the Court deems just and proper.
          ll                      ".
          il,
          lt
      Case 4:19-cv-00456-JAS Document 1-3 Filed 09/13/19 Page 37 of 45


     il
     il
     il
     il
     il
     il                                                             couNT FIvE
                                        .REAcIr oF coNrRAcr - HARM.T{'                      r Hous')
     ll
I ll                  SS. AII General Allegations above are incorporated by refercnce as if fully set forlh
2 ll n",.,n.

3                     tt.         At the time of the loss, Harmony II House was owned by Tirnothy M. Steiniger and
     ll
4 ll           ctre Marantz.
5    ll               t.          Plaintiffs Timothy M. Steiniger and Greg Maranu are named insureds under the
     il
6              HarmonV     II   House policy.
     ll
7                     tt.         State Farm has breached its contract of insurance on the Harmony           II House to the
     ll
I    ll O.mag. of Plaintiffs Timothy M. Steiniger, and Greg Maranu.

9    llil             *HEREFORE, Plaintiffs Timothy M. Steiniger and Greg Marantz pray for judgment

t0 ll against Defondant                 as   follows:

11   ll                           t.          For   a   just and reasonable amount as actual contract damages for failure to
     il
t2                                            Orovide benefits under the Harmony      II House policy;
      ll
13                                ii.         For reasonable attorney fees and costs incurred herein; and
      ll
L4                                iii.        For such other and further relief as the Court deems just and proper.
      ll
      ll                                                             coLJNr   slx
                           {uREAcH oFrHE DUry oF cooD FAIrH AND FAIR DEALINc.
      ll                                                                     II Housn)
      ll                                                       "ARMoNY
l5    ll              tn.         All    General Allegations and Count Five allegations above are incorporated b)r

r6             ,rrrrrn..   as   if fully   set forth herein.
      ll
L7                    *.           State Farm has breached its duty of good faith and fair dealing owed to the insureds
      ll
18    ll ,"eurOing the Harmony II House loss to the damage of Plaintiffs Timothy M. Steiniger, and Greg
t9 ll ***.".
      il
          il
          il
          ll                                                            ro
     Case 4:19-cv-00456-JAS Document 1-3 Filed 09/13/19 Page 38 of 45




1               WHEREFORE, Plaintiffs Timothy M. Steiniger and Grog Marantz pray for judgment

2    against Defendant as follows:

3                     i.        For   a   just and reasonable amount as actual damagos for failure to provide

4                               benefits under the Harmony      II House policy;

5                     ii.       For a just and reasonable amount as general damagos;

6                     iii.      For punitive and exemplary damages in a just and reasonable amount

7                               appropriate to punish Defendant and,to deter Defendant and others from

I                               engaging in similar conduct in ths futurei

9                     iv.       For reasonable attorney fees and costs incurod herein; and

10                    v.        For such other and further relief as the Court deerns just and proper.

                                                     COUNT SEVEN
                               (BREACH OF CONTRACT - AMAROSO HOUSE)

11              61.   All    General Allegations above are incorporated by reference as      if fully sstforth
t2    herein.

13              62,   At     the time of the loss, Amaroso House was owned by Timothy M. Steiniger and

t4   Greg Marantz.

15              63.   Plaintiffs Timothy M. Steiniger and Greg Marantz are narned insureds under the

16    terms of the Amaroso House policY.

t7              &.    State Farm has breached its contract of insurance on the Amaroso House to thc

18    damage of Plaintiffs Timothy M. Steiniger and Greg Marantz'

19              WHEREFORE, Plaintiffs Timothy M, Steiniger and Oreg Marantz pray for judgment

n     against Defendant as follows:

2t                     i.        For a just and reasonable amount as actual contract damages for failure to

22                               provide benefits under the Amaroso House poticy;

23                     ii.       For reasonable attorney fees and costs incurred herein; and


                                                         ll
     Case 4:19-cv-00456-JAS Document 1-3 Filed 09/13/19 Page 39 of 45




1                        iii.      For such other and further relief as the Court decms just and proper.

                                                       COUNT EIGHT

                     (BREACH OF TIIE DUTY OFCOOD FAITH AIYD FAIR DEALING.

                                                      AMAROSO,HOUSE)

2            65.         All    General Allegations and Count Soven allegations above are incorporated by

3    refsrence as if     fully   set forth horein,,

4               66,      Statc Farm has breached its duty of good faith and fair dealing owed to the insureds

5    regarding the Amaroso Flouse loss to the damage of Plaintiffs Timothy M. Steiniger, and Greg

6    Marantz.

7               WHEREFORE, Timothy M. Sreiniger and Greg Marantz pray for judgment against

8     Defendant as follows:

I                        i.         For a just and reasonable amount as actual damages for failure to provide

10                                  bensfits under the Amaroso House policy;

1l                       ii.        For a just and reasonable amount as general damages;

L2                       iii.       For punitive and exemplary damages in a just and reasonable amount

13                                  appropriate to punish Defendant and to deter Defendant and others from

14                                  engaging in similar conduct in the future;

15                       iv.        For reasonable attorney fees and costs incurred herein; and

16   .                   v.         For such other and further relief as the Court deems just and proper.

                                                        COUNT NINE
                                  (BREACH OF CONTRACT - HARRTSON HOUSE)

t7              67   .    All General Allegations above are incorporated by       reference as    if fully   set forth

18    herein.

19              68.       At the time of the loss, Harrison House was owned by Timothy M. Steiniger and
20    Greg Marantz.



                                                          t2
     Case 4:19-cv-00456-JAS Document 1-3 Filed 09/13/19 Page 40 of 45




1            69.        Plaintiffs Timothy M. Steiniger and Greg Marantz are named insureds under the

2    tcrms of the Hanison House policy.

3            10.        Sate Farm has breached its conhact of insurance on the Harrison House to the

4    damage of Plaintiffs Timothy M. Steiniger and Greg Marantz.

5            WHEREFORE, Plaintiffs Timothy M, Steiniger and Grcg Marantz pray for judgment

6    against Defendant as follows:

1                       i.           For   a   just and rcasonable amount as actual conhact damages for failure to

I                                    provide benefits under the Harrison House policy;

I                       ii.          For reasonable attorney fees and costs incurred herein; and

10                      iii.         For such other and further relief as the Court deems just and proper,

                                                           COUNT TEN

                 (BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING .
                                                       HARRTSON HOUSE)

1l                11.          All   General Allegations and Count Nine allegations above are incorporated by

t2    reference as if   fully   set forth herein.

13                72,          Sate Farm has breached its duty of good faith and fair dealing owed to the

L4    insureds regarding the Hanison House loss to the damage of Plaintiffs Timothy M. Steiniger and

15    Greg Marantz.

16            WHEREFORE, Plaintiffs Timothy M. Steiniger and Greg Marantz pray for judgment

l7    against Defendant as follows:

18                      i.           For a just and rcasonable amount as actual damages for failurs to provide

19                                   benefits under the Harrison House policy;

20                      ii.          For a just and reasonable amount as general damages;




                                                              l3
     Case 4:19-cv-00456-JAS Document 1-3 Filed 09/13/19 Page 41 of 45




I                    iii.       For punitive and exemplary damages in a just and reasonable amount
2                               appropriato to punish Defcndant and to deter Defcndant and others from

3                               engaging in similar conduct in the future;

4                    iv,        For reasonable attorney fees and costs incurred hercin; and

5                    v.         For such other and furthor relief as the Court deems just and proper,

                                                COUNT PTEVEN
                               (BREACH OF CONTRACT - SABRENa HOUSE)

6              73.   All     General Allegations above are incorporated by reference as if fully setforth

7    herein.

I              74.   At the time of the September 12,2016, storm loss, Sabrena llouse         was owned by

I    Greg Marantz.

10             75.   Plaintiff Greg Marantz is a named insured under the terms of the Sabrena llouse

11   policy.

L2             76.    State Farm has breached      ie   contract of insurance on the Sabrena House to the

13   damage of Plaintiff Greg Marantz.

l4             WHEREFORE, Plaintiff Greg Marantz prays for judgment against Defendant as follows:

t5                    i.        For a just and reasonable amount as actual contract damages for failure to

16                              provide benefits under the Sabrena House policy;

t7                    ii.       For reasonable aftorney fees and costs incurred herein; and

18                    iii.      For such other and further relief as the Court deems just and proper.

                                                COUNT TWELVE

                 (BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING -

                                                SABR_ENA HOUSE)

19             77.    All General Allegations and Count Eleven allegations       above are incorporated by

20    reference as if futly set forth herein.



                                                        t4
     Case 4:19-cv-00456-JAS Document 1-3 Filed 09/13/19 Page 42 of 45




1               78.       Sate Farm has breached its dury of good faith and fair dealing owed to the insured

2     regarding the Sabrena House storm loss to the damage of Plaintiff Greg Marantz,

3               WHEREFORE, Plaintiff Greg Marantz prays for judgment against Defendant as follows:

4                         i.     For a just and reasonable amount as actual damages for failure to provide

5                                benefits under the Sabrena House policy;

6                         ii.    For ajust and roasonable amount as general damages;

7                         iii.   For punitive and exemplary damages in a just and reasonable amount
I                                appropriate to punish Defendant and to deter Defendant and others from

9                                engaging in similar conduct in the future;

t0                        iv.    For reasonable aftorney fees and costs incuned herein; and
                      .
11                        v.     For such othor and further relief as the Court deems just and proper.

                                                COUNT THIRTEEN

                                 (BREACH OF CONTRACT . SABRENA HOUSE)

t2              79,       All General Allegations above     are incorporated by reference as   if fully   set forth

13    herein.

14              80.       On or about August 20,2018, the Sabrena House sustained a covered water damage

15    loss.

L6              81.       At the time of the August 20,2018,loss, the Sabrena House was owned by Greg
L7    Marantz.

18              82.       PlaintiffOreg Marantz is the named insured under the terms of the Sabrena House

19    policy.

20              83.       State Farm accepted the claim as a covered loss.

2t              84.       The scope of work prepared by State Farm was inadequate to complete repairs.

22              85,       The estimate of the cost of repair prepared by State Farm was less than required to

23    complete the repairs.



                                                       l5
     Case 4:19-cv-00456-JAS Document 1-3 Filed 09/13/19 Page 43 of 45




 1           86.       Plaintiff Greg Marantz let State Farm know of his intention to repair the house.

 2           87 .      State Farm paid the claim based on its lowball estimate of the replacement cost less

 3   a deduction   for depreciation.

4            88.       State Farm has breached its contract of insurance on the Sabrena House, to the

 I   damage    of Plaintiff Greg Marantz by failing to pay and/or         agree   to pay an amount sufficient to

 6   complete the covered repairs.

7            WHEREFORE, Plaintiff Greg Marantz prays for judgment against Defendant as follows:

 8                     i.        For   a   just and reasonable amount as actual contract damages for failure to

 I                               provide benefits under the Sabrena House policy;

10                     ii.       For reasonable attorney fees and costs incurred herein; and

l1                     iii,      For such other and further relief as the Court deerns just and proper.

                                                   COUNT FOURTEEN

                (BREACH OF THE DUrY OF GOOD FArTH AND FArR DEALTNG -

                                                    SABRENA HOUSE)

L2           89.       All    General Allegations and Count Thirteen allegations above aro incorporated by

13   reference as if   fully   set forth herein,

t4           90.       State Farm has breached its duty of good faith and fair dealing owed to the insured

15   regarding the Sabrena House w6ter damage loss to the damage of Plaintiff Greg Marantz.

t6           91.       Demand has been made upon State Farm to pay benefits pursuant to thc insurance

l7   contract and Plaintiff has fully performed each and every act required to be performed by him in

18   accordance with the terms and conditions of the insurance contract.

19            92.      State Farm has intentionally rcjected portions of PlaintiffGreg Marantz's claim and

20    refused to pay and continues to refuse to pay the           full benefits of the insurance contmct to his
2t   damage.




                                                          l6
     Case 4:19-cv-00456-JAS Document 1-3 Filed 09/13/19 Page 44 of 45




 I          93.      State Farm has breachod and continue to breach its dury of good faith and fair

 2   dealing owed to Plaintiff in the following respects:

 3                   A.      St;ate Farm denied   full benefits under the insurance contract without   a

 4                          reasonable basis for denying benefits, with knowledgc or reckless

 t                          disregard of tho lack of a reasonable basis for denying the benefits;

 6                   B.      State Farm failed in good fOith to effectuate a prompt, fair, and equitable

 1                          settlement of Plaintiff s benefits,;

 E                   C.      State Farm intentionally failed to provido the insured with the sccurity and

 I                          protection from calamity which are the objects of the insurance contract.

10          94.      Plaintiff is informed and believes and, therefore, alleges'that Defendant is in breach

11   and continues to be in breach of its dury of good faith and fair dealing owed to Plaintiff by other

t2   acts or omissions of which Plaintiff is presently unaware. Plaintiff will seek leave of Court to

13   amend this Complaint at such times as Plaintiff discovers the other acts or omissions of Defendant

14   constituting such breach.

15          95   .   As a proximate result of the wrongful conduct of Defendant, Plaintiff Greg Maranu

l6   has suffered and   will continue to suffer anxiety, worry, mental and emotional       distress, out-of-

t7   pockot expenses, and other consequential damages, all to his general damages.

r8          96.      As a result of the acts of Defendant, Plaintiff Greg Marantz is, and shall continue

t9   to be, required to employ legal counsel and to incur financial obligation in an amount presently
2A   unknown to him. Plaintiff Greg Marantz is entitled to recover attorney fees pursuant to A.R.S.

2t   $12-341.01.

22          97   .   The Defendant has acted and will continue to act in such a way as to justify the

23   award of punitive damages.

u           WHEREFORE, Plaintiff Greg Marantz prays for judgment against Defendant as follows:




                                                    t7
         Case 4:19-cv-00456-JAS Document 1-3 Filed 09/13/19 Page 45 of 45
0




    I                i.     For a just and reasonable amount as actual damages for failure to provide
    ,                       benefits under the Sabrena House policy;

    3                ii.    For a just and reasonable amount as gcneral damages;

    4                iii.   For punitive and excmplary damages in a just and reasonable arnount

    t                       appropriate to punish Defendant and to deter Defendant and others from

    6                       engaging in similar conduct in the future;

    7                iv.    For reasonable attorney fees and costs incurred hcrein; and

    8                v,     For such other and further relief as the Court deems just and proper.

    9             DATED this   7'b day   of August,2019.

    10                                                     ARN TT &ANNE'TT
    11                                                     /s/ Mark W. Amett (#011375)
    t2                                                      I120 South Dobson Road . Suite   ll0
    l3                                                     Chandler, Arizona 85286
    t4                                                     Attorneys for the Plaintiffs




                                                    l8
